DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term `overshoot layer` as recited in the instant claim 1 is interpreted in light of the specification to mean a layer of the metamorphic buffer that has a larger lattice constant than the lattice constants of the adjacent subcells in between which the metamorphic buffer layer is formed (see [0017] of published application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fourth subcell" in line 5, 18, 19 or 25, which renders the claim indefinite.  Instant claim recites “at least one fourth subcell” in line 5, which encompasses a plurality of fourth subcells.  Therefore, it is not clear as to which of the fourth subcell from the plurality of fourth subcells applicant is referring to.  It is suggested to change the limitation “at least one fourth subcell” at line 5 to "a fourth subcell".
Claim 1 recites “a tunnel diode with a p-n junction arranged between two subcells in each case” in line 7, which renders the claim indefinite.  It is not clear what “case” applicant is referring to.  It is suggested to change the limitation to “a tunnel diode with a p-n junction arranged between adjacent subcells of the first, second, third and the at least fourth subcells”.
Claim 1 recites that “a tunnel diode arranged between the second subcell and the semiconductor mirror” in line 14.  There is insufficient antecedent basis for the limitation “a tunnel diode” as recited in line 14 of the claim because instant claim recites “a tunnel diode” in line 7.  Thus, it is not clear whether both tunnel diodes are same or different.  It is suggested to change the limitation of lines 14-15 to “wherein the tunnel diode between the first and second subcells is arranged between the second subcell and the semiconductor mirror so that the metamorphic buffer, the semiconductor mirror, the tunnel diode and the second subcell are formed in the order mentioned on the first subcell”.
Claim 1 recites that “wherein at least two of the buffer layers have a doping less than 8∙1017 cm-3” in line 27, which renders the claim indefinite.  It is not clear whether the applicant is referring to “metamorphic buffer layer” as recited in line 11, or two step layers of the “at least four step layers" as recited in line 12. It is suggested to change the limitation to “wherein at least two step layers of the at least four step layers have a doping less than 8∙1017 cm-3”.
Claim 2 recites the limitation "at least two of the buffer layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear whether the applicant is referring to the “metamorphic buffer layer” as recited in line 11 of claim 1, or two step layers of the “at least four step layers" as recited in line 12 of claim 1. It is suggested to change the limitation to “at least two step layers of the at least four step layers”.
Claim 3 recites the limitation "all buffer layers" in line 1, which renders the claim indefinite.  It is not clear whether the applicant is referring to the “metamorphic buffer layer” as recited in line 11 of claim 1, or all of the at least four step layers as recited in line 12 of claim 1. It is suggested to change the limitation to “all layers of the at least four step layers”.
Claim 5 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the plurality of doped semiconductor layers”.
Claim 7 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the plurality of doped semiconductor layers”.
Claim 8 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the plurality of doped semiconductor layers”.
Claim 9 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the plurality of doped semiconductor layers”.
Claim 10 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the plurality of doped semiconductor layers”.
Claim 11 recites the limitation "at least two of the buffer layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear whether the applicant is referring to the “metamorphic buffer layer” as recited in line 11 of claim 1, or two step layers of the “at least four step layers" as recited in line 12 of claim 1. It is suggested to change the limitation to “at least two step layers of the at least four step layers”.
Claim 11 recites the limitation "the layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the plurality of doped semiconductor layers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Derkacs (US 2020/0203537 A1) in view of Fuhrmann et al. (US 2016/0133775 A1).
Regarding claim 1, Derkacs discloses a stacked monolithic multi-junction solar cell (multijunction solar cell subassembly 500) (fig. 2A or 2B) ([0151-0186]) comprising: 
a first subcell (subcell D, fig. 2A or 2B); 
a second subcell (subcell C, fig. 2A or 2B); 
a third subcell (subcell BD, fig. 2A or 2B); 
at least one fourth subcell (subcell A, fig. 2A or 2B), the first (D), second (C), third (B) and fourth (A) subcells being arranged one after the other in the order mentioned (see figure 2A or 2B for configuration); 
a tunnel diode with a p-n junction arranged between two subcells in each case (see figure 2A or 2B that shows a tunnel diode having p/n junction formed between adjacent cells); 
an n-doped semiconductor mirror (second distributed Bragg reflector 608) having a plurality of doped semiconductor layers (n-type AlGaInAs layers, [0244]) with alternately different refractive indices is arranged between the first subcell (D) and the following second subcell (C) (see fig. 2A or 2B, [0244]); 
an n-doped metamorphic buffer (604, fig. 2A or 2B) arranged between the first subcell (D) and the semiconductor mirror (608) ([0158]), the metamorphic buffer (604) having a plurality of step-graded layers ([0158]); and
a tunnel diode (tunnel junction 606/607, fig. 2A or 2B, and [0167]) arranged between the second subcell (C) and the semiconductor mirror (608) so that the metamorphic buffer (604), the semiconductor mirror (608), the tunnel diode (606/607) and the second subcell (C) are formed in the order mentioned (see [0167] that describes that tunnel diode layers 606/607 can alternatively located between DBR layer 608 and the subcell C), 
wherein a band gap increases from subcell to subcell starting from the first subcell (D) in the direction of the fourth subcell (A) ([0050]), 
wherein the first, second, third and fourth subcell have an n-doped emitter (601, 611, 617 and 623) and a p-doped base (600, 610, 616 and 622) (see fig. 2A or 2B), wherein the emitter (601) and the base (600) of the first subcell each comprise germanium (see fig. 2A or 2B), 
wherein all subcells (C, B, A) following the first subcell (D) each have at least one element of main group III and V of the periodic table (see fig. 2A or 2B), and
wherein the second (C), third (B), and fourth (A) subcells following the first subcell (D) are formed lattice-matched to one another (see Abstract, and figure 2A or 2B). 

Although Derkacs discloses that the metamorphic buffer (604) having the plurality of step-graded layers ([0158]), Derkacs does not explicitly disclose the metamorphic buffer layer having at least four step layers and at least one overshoot layer, wherein at least two of the buffer layers have a doping less than 8∙1017 cm-3.
Fuhrmann is directed to a multijunction solar cell wherein a metamorphic buffer layer (40) having five or six step layers is formed between two subcells (20 and 30) (figures 1a-1c) ([0018] and [0037]).  Fuhrmann further discloses that fourth layer (44) has a larger lattice constant (ap4) than the lattice constants (a1 and a2) of the adjacent subcells (20 and 30) in between which the metamorphic buffer layer (40) is formed (see fig. 1b and [0039-0043]).  Therefore, the fourth layer reads on instant claimed overshoot layer as it has larger lattice constants the subcells.  Layers 41-43 and 45 read on instant claimed four step layers.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the metamorphic buffer layer of Fuhrmann in between the first and second subcells of Derkacs in order to reduce the number of dislocations, as shown by Fuhrmann ([0013], and also desired by Derkacs (inherent or implicit).
Derkacs as modified by Fuhrmann further discloses that at least two of the buffer layers have a doping of less than or equal to 0.5∙1019 cm-3 ([0020] of Fuhrmann).  Therefore, the claimed range (less than 8∙1017 cm-3) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 2, Derkacs as modified by Fuhrmann further discloses that at least two of the buffer layers have a doping of less than or equal to 0.5∙1019 cm-3 ([0020] of Fuhrmann).  Therefore, the claimed range (less than 5∙1017 cm-3) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 3, Derkacs as modified by Fuhrmann further discloses that buffer layers (see Fuhrmann: layers 44 and 45) differ in regard to their doping by no more than a factor of 2 (see Fuhrmann: fig. 1c, dp4=dp5, and thus the factor is 1).

Regarding claim 4, Derkacs as modified by Fuhrmann discloses only one overshoot layer (Fuhrmann: 44, fig. 1a).  Although Derkacs as modified by Fuhrmann does not show that the metamorphic buffer has at least two overshoot layers,  it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 5, although Derkacs does not explicitly discloses that the layers of the semiconductor mirror have a doping less than 1∙1019 cm-3, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, Derkacs further discloses that the metamorphic buffer has tellurium as n-type dopant ([0159]).  Although Derkacs does not explicitly disclose the use of Te as the n-type dopant in forming the layers of the semiconductor mirror (608), selection of a known material (n-type dopant) based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Regarding claim 7, Derkacs further discloses that the layers of the semiconductor mirror with a lower refractive index implicitly have a lower doping than the layers of the semiconductor mirror with a higher refractive index ([0244]).

Regarding claim 8, although Derkacs does not explicitly disclose that the layers of the semiconductor mirror with a lower refractive index have a lower doping by at least a factor of 2 than the layers of the semiconductor mirror with a higher refractive index, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Derkacs further discloses that the layers of the semiconductor mirror with a lower refractive index comprise AlInAs ([0244]).

Regarding claim 10, although Derkacs does not explicitly disclose that the layers of the semiconductor mirror have a doping greater than 5∙1016 cm-3, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11, although Derkacs does not explicitly disclose that at least two of the buffer layers have a doping lower than the doping of the layers of the semiconductor mirror, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, Derkacs further discloses that exactly four subcells are provided (see fig. 2A or 2B).  Derkacs further discloses that the first subcell has a band gap between 0.6 eV and 0.7 eV (Ge subcell has a bandgap of about 0.66 eV, [0086]).  Derkacs further discloses that the fourth subcell has a bandgap between 2.0 to 2.20 eV ([0050]), and thus the claimed range (1.8-2 eV) overlaps with the disclosed range (2-2.2 eV).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Although Derkacs does not explicitly disclose that the third subcell has a band gap between 1.4 eV and 1.6 eV and the second subcell has a band gap between 1 eV and 1.2 eV, Derkacs explicitly discloses bandgap of second and third subcells must be higher than the first subcell (Ge subcell D) and lower than top subcell (subcell A) such that light with intermediate bandgaps is converted to electricity (see also [0034-0035]).  Thus, the second and third subcells have bandgap higher than 0.66 eV and lower than 2 eV.  Thus, claimed range overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 13, Derkacs further discloses that the multi-junction solar cell has a fifth subcell (5-J cell as shown in fig. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/468,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application encompass all the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0251603 A1 discloses a multijunction solar cell (600, fig. 3C) comprising four subcells (A, B, C, D), tunnel diode between adjacent subcells (see fig. 3C), semiconductor mirror (408/409), metamorphic buffer (406).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721